       Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                  )
                                )
      Plaintiff,                )
                                )                CIVIL ACTION
vs.                             )
                                )                FILE No. 5:20-cv-496
RITA’S MEXICAN COCINA, LLC,     )
and STEIN REAL I FAMILY LIMITED )
PARTNERSHIP,                    )
                                )
      Defendants.               )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants RITA’S MEXICAN COCINA, LLC, and

STEIN REAL I FAMILY LIMITED PARTNERSHIP, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

                                             1
       Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 2 of 15




times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant RITA’S MEXICAN COCINA, LLC (hereinafter “Rita’s”), is a

Texas limited liability company that transacts business in the state of Texas and within

this judicial district.

       8.      Rita’s may be properly served with process via its registered agent for

service, to wit: Chong-Hui Pae Xac, 6406 Bandera Road, San Antonio, Texas, 78238.

       9.      Defendant STEIN REAL I FAMILY LIMITED PARTNERSHIP

                                              2
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 3 of 15




(hereinafter “Stein Real”) is a for profit limited partnership that transacts business in the

state of Texas and within this judicial district.

         10.   Stein Real may be properly served with process through its registered

agent, to wit: Steinreal Corp., 2250 Thousand Oaks, Suite 100-102, San Antonio, Texas

78232.

                                  FACTUAL ALLEGATIONS

         11.   On or about November 27, 2019, Plaintiff was a customer at “Rita’s

Mexican Cocina” a business located at 6406 Bandera Road, San Antonio, Texas 78238,

referenced herein as the “Rita’s.”

         12.   Rita’s is the lessee or sub-lessee of the real property and improvements that

are the subject of this action.

         13.   Steinreal is the owner or co-owner of the real property and improvements

that the Rita’s is situated upon and that is the subject of this action, referenced herein as

the “Property.”

         14.   Plaintiff lives approximately 4 miles from the Rita’s and Property.

         15.   Plaintiff’s access to the business(es) located at 6406 Bandera Road, San

Antonio, Bexar County Property Identification number 217670 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Rita’s and Property, including those set forth in this Complaint.

                                               3
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 4 of 15




       16.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

after the barriers are removed to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a return customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.    Plaintiff intends to revisit the Rita’s and Property to purchase goods and/or

services.

       18.    Plaintiff travelled to the Rita’s and Property as a customer and as an

independent advocate for the disabled, encountered or were made aware of the barriers to

access at the Rita’s and Property that are detailed in this Complaint, engaged those

barriers, suffered legal harm and legal injury, and will continue to suffer such harm and

injury as a result of the illegal barriers to access present at the Rita’s and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       19.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.    Congress found, among other things, that:

       (i)    some 43,000,000 Americans have one or more physical or mental
              disabilities, and this number is increasing as the population as a
              whole is growing older;

       (ii)   historically, society has tended to isolate and segregate individuals
              with disabilities, and, despite some improvements, such forms of
              discrimination against individuals with disabilities continue to be a

                                               4
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 5 of 15




               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).


                                              5
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 6 of 15




       22.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Rita’s is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Rita’s must be, but is not, in compliance with the ADA and ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.    Plaintiff has attempted to, and has to the extent possible, accessed the

Rita’s and the Property in his capacity as a customer of the Rita’s and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Rita’s and Property that preclude and/or limit his access to the Rita’s and

Property and/or the goods, services, facilities, privileges, advantages and/or

                                             6
       Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 7 of 15




accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       31.      Plaintiff intends to visit the Rita’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Rita’s and Property and as

an independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Rita’s and Property that preclude and/or limit his access to the Rita’s and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       32.      Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Rita’s and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.      Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Rita’s and Property, including those specifically set forth herein, and make the

Rita’s and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       34.      A specific list of unlawful physical barriers, dangerous conditions and

                                             7
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 8 of 15




ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Rita’s and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Rita’s

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) Near Unit 6418, there are two accessible parking spaces that are not located on

             the shortest distance to the accessible route leading to the accessible entrances

             in violation of section 208.3.1 of the 2010 ADAAG Standards. This violation

             made it difficult for Plaintiff to access the units of the Property.

       (ii) Near Unit 6418 there are three accessible parking spaces missing access aisles

             in violation of section 502.3 and 502.1 of the 2010 ADAAG Standards. This

             violation made it difficult for Plaintiff to exit and enter his vehicle when

             parked in theses accessible parking spaces.

       (iii)    Near Unit 6418, there are three accessible parking spaces that do not have a

             properly marked access aisle in violation of section 502.3.3 of the 2010

             ADAAG standards. This violation made it dangerous and difficult for Plaintiff

             to access the accessible entrances of the Property.

       (iv)     Near Unit 6418, there is an excessive vertical rise along the accessible route

             or path where the parking lot meets the Chattahoochee surface, in violation of

             section 303.2 of the 2010 ADAAG standards. This violation made it dangerous

             and difficult for Plaintiff to access public features of the Property.



                                                 8
Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 9 of 15




(v) Near Unit 6418, due to the presence of stairs with no nearby ramp, the Property

    lacks a single accessible route connecting accessible facilities, accessible

    elements and/or accessible spaces of the Property in violation of section

    206.2.2 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access public features of the Property.

(vi)    Accessible parking spaces are not properly located and/or distributed on the

    Property in violation of section 208.3 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to locate an accessible parking space.

(vii)   Due to a policy of not having parking stops for the parking spaces directly

    in front of the exterior access route, cars routinely pull up all the way to the

    curb and the "nose" of the vehicle extends into the access route causing the

    exterior access route to routinely have clear widths below the minimum thirty-

    six (36") inch requirement specified by Section 403.5.1 of the 2010 ADAAG

    Standards. This violation made it dangerous and difficult for Plaintiff to access

    exterior public features of the Property.

(viii) Due to a policy of not having parking stops for the parking spaces directly

    in front of the exterior access route, cars routinely pull up all the way to the

    curb and the "nose" of the vehicle extends into the access route as a result, in

    violation of section 502.7 of the 2010 ADAAG Standards, parking spaces are

    not properly designed so that parked cars and vans cannot obstruct the required

    clear width of adjacent accessible routes.



                                       9
Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 10 of 15




(ix)    The Property has an accessible ramp that lacks finished edges or edge

    protection and/or is otherwise in violation of section 405.9 of the 2010

    ADAAG standards. This violation made it difficult for Plaintiff to access the

    units of the Property.

(x) The Property lacks an accessible route from accessible parking space to the

    accessible entrance of the Property, due to the fact that a vehicle parked in the

    accessible parking space will block the accessible ramp, in violation of section

    206.2.1 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access the units of the Property.

(xi)    Across from Rita’s, there is at least one accessible parking space that does

    not have a properly marked access aisle in violation of section 502.3.3 of the

    2010 ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access the accessible entrances of the Property.

(xii)   Across from Rita’s, the accessible parking space is missing a proper

    identification sign in violation of section 502.6 of the 2010 ADAAG standards.

    This violation made it difficult for Plaintiff to locate an accessible parking

    space.

(xiii) Across from Rita’s, the accessible parking space is not located on the

    shortest distance to the accessible route leading to the accessible entrances in

    violation of section 208.3.1 of the 2010 ADAAG Standards. This violation

    made it difficult for Plaintiff to access the units of the Property.



                                       10
Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 11 of 15




(xiv) Near Rita’s, there is an excessive vertical rise at the top of the accessible

   ramp in violation of Section 303.2 and 405.4 of the 2010 ADAAG

   standards. This violation made it dangerous and difficult for Plaintiff to access

   public features of the Property.

(xv)   Inside Rita’s, the to-go/take-out counter lacking any portion of the counter

   that has a maximum height of 36 (thirty-six) inches from the finished floor in

   violation of section 904.4 of the 2010 ADAAG standards, all portions of the

   to-go/take-out counter exceed 36 (thirty-six) inches in height from the finished

   floor. This violation made it difficult for Plaintiff to properly transact business

   at the Property.

(xvi) Inside Rita’s, there are area of the restaurant that are not accessible due to

   stairs with a rise of approximately eight inches with no nearby ramp. As a

   result, the Property lacks an accessible route connecting all accessible elements

   and features inside the Property in violation of section 206.2.4 of the 2010

   ADAAG standards. This violation made it difficult for Plaintiff to access

   public features of the Property.

(xvii) Due to the policy of the operator/tenant as to where to place chairs in the

   restaurant near the freezer, the interior has walking surfaces leading to the

   restroom lacking a 36 (thirty-six) inch clear width in violation of section

   403.5.1 of the 2010 ADAAG standards. This violation made it difficult for

   Plaintiff to properly utilize public features in the Property.



                                      11
Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 12 of 15




(xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that

       all facilities are readily accessible to and usable by disabled individuals.

RITA’S CANTINA’S BATHROOM’S

(i)           The restroom lacks signage in compliance with sections 216.8 and 703

       of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to locate accessible restroom facilities.

(ii)          The restrooms lack proper door hardware in violation of section 404.2.7

       of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to utilize the restroom facilities.

(iii)         The lavatories and/or sinks in the restrooms have exposed pipes and

       surfaces and are not insulated or configured to protect against contact in

       violation of section 606.5 of the 2010 ADAAG standards. This made it

       difficult for Plaintiff and/or any disabled individual to safely utilize the

       restroom facilities.

(iv)          The actionable mechanism of the paper towel dispenser in the restroom

       is located outside the prescribed vertical reach ranges set forth in section

       308.2.1 of the 2010 ADAAG standards. This made it difficult for Plaintiff

       and/or any disabled individual to safely utilize the restroom facilities.

(v) The restrooms have grab bars adjacent to the commode which are not in

       compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

       too short. This made it difficult for Plaintiff and/or any disabled individual to

       safely utilize the restroom facilities.

                                           12
     Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 13 of 15




       (vi)         The restrooms have grab bars adjacent to the commode which are not in

             compliance with section 604.5.2 of the 2010 ADAAG standards as the rear bar

             does not properly extend at least 24 inches from the centerline of the

             toilet. This made it difficult for Plaintiff and/or any disabled individual to

             safely utilize the restroom facilities.


       (vii)        The hand operated flush control is not located on the open side of the

             accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

             This made it difficult for Plaintiff and/or any disabled individual to safely

             utilize the restroom facilities.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Rita’s and

Property.

       36.      Plaintiff requires an inspection of Rita’s and Property in order to determine

all of the discriminatory conditions present at the Rita’s and Property in violation of the

ADA.

       37.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       38.       All of the violations alleged herein are readily achievable to modify to

bring the Rita’s and Property into compliance with the ADA.



                                                 13
      Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 14 of 15




       39.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Rita’s and Property is readily achievable because

the nature and cost of the modifications are relatively low.

       40.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Rita’s and Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       41.    Upon information and good faith belief, the Rita’s and Property have been

altered since 2010.

       42.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Rita’s and Property, including those alleged herein.

       44.    Plaintiff’s requested relief serves the public interest.

       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

                                              14
     Case 5:20-cv-00496-JKP-RBF Document 1 Filed 04/23/20 Page 15 of 15




modify the Rita’s and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Rita’s in violation of the ADA and ADAAG;

      (b)    That the Court find Colonnade III in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Rita’s to make it readily

             accessible to and useable by individuals with disabilities to the extent

             required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                          Dated: April 23, 2020.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff
                                          Texas State Bar ID No. 24068183
                                          Kurz Law Group, LLC
                                          4355 Cobb Parkway, Suite J-285
                                          Atlanta, GA 30339
                                          Tele: (404) 805-2494
                                          Fax: (770) 428-5356
                                          Email: dennis@kurzlawgroup.com


                                            15
